USDC IN/ND case 2:20-cv-00144-JVB-APR   document 4 filed 12/27/19 page
                            45D05-1912-CT-001321                         1 12/27/201912:58
                                                                     Filed: of 3           PM
                                                                                                        Clerk
                                   Lake Superior Court, Civil Division 5                 Lake County, Indiana




  STATE OF INDIANA)                             IN THE LAKE SUPERIOR COURT
                   ) SS:
  COUNTY OF LAKE )                                                         INDIANA


  HABEEBA AKBAR                                 )
                                                )
         Plaintiff,                             )
                                                )
         -vs-                                   ) CAUSE NO.:
                                                )
  WAL-MART STORES EAST. LP.                     )
                                                )
          Defendants.                           )

                      COMPLAINT FOR DAMAGES AND JURY DEMAND

         Comes now plaintiffs, HABEEBA AKBAR, by counsel, Wanda E. Jones of Jones

  Law Offices and for her cause of action against the defendants, WAL-MART STORES

  EAST, LP.. hereinafter referred to as Defendants, states as follows:

          1.    That plaintiff, HABEEBA AKBAR, Is a resident of Hammond, Lake County

 ' Indiana.

         2.     At all times herein mentioned Defendant owned and/or operated and/or

  controlled and/or managed and/or maintained the premises more commonly known as

  WAL-MART, 7850 Cabela Drive, Hammond, Lake County. Indiana, hereinafter referred

  to as the “premises”.

         3.     On and prior to June 1, 2019 it was the duty of defendants to maintain and

  manage the premises at the above-said location with due care and caution, including

  keeping common areas and walkways used by customers and other persons in safe

  condition and free from any obstructions.

         4.     On or about June 1, 2019 plaintiff, HABEEBA AKBAR, was a business

  invitee, who was injured on the premises due to the negligent acts and omissions of



                                                     1


                                                                                      Exhibit C
USDC IN/ND case 2:20-cv-00144-JVB-APR document 4 filed 12/27/19 page 2 of 3




 defendant.

        5.    Defendant's negligent and careless acts and omissions include, but are not

 limited to: failure to properly maintain common areas on defendant’s premises, said

 areas being dangerous and defective for business invitees such as the plaintiff; failure

 to inform and warn plaintiff and other persons using the defendant's premises of the

 dangerous and unsafe condition of the premises; failure to properly inspect and

 maintain the premises in a safe condition for use by business invitees such as the

 plaintiff so as not to cause injury to the Plaintiff and others similarly situated.

        6.    Defendant's knew, or by the exercise of ordinary and reasonable care

 should have known, of the unsafe and dangerous conditions then and there existing on

 the premises.

        7.    As a direct and proximate result of defendant’s negligent acts and

 omissions, plaintiff, HABEEBA AKBAR, slipped and fell on defendant’s premises,

 sustaining severe and permanent injuries, incurred and will in the future incur expenses

 for him medical care and treatment, incurred a loss of earnings, and will in the future

 suffer pain, physical disability and emotional distress.

        WHEREFORE, plaintiff prays for judgment against the defendant in an amount

 sufficient to compensate her for her damages, plus costs, including attorney’s fees for -

 any frivolously asserted affirmative defenses, and for all other just and proper relief in

 the premises.



                                                     /s/- Wanda E. Jones
                                                     WANDA E. JONES, #11223-64
                                                     JONES LAW OFFICES
                                                     Attorney for Plaintiff


                                                2
USDC IN/ND case 2:20-cv-00144-JVB-APR document 4 filed 12/27/19 page 3 of 3




                                    JURY DEMAND

       Comes now plaintiff, by counsel, and demand trial by jury.



                                                Respectfully submitted

                                                /s/: Wanda E. Jones
                                                Wanda E. Jones, #11223-64
                                                Attorney for Plaintiff
                                                110 North Broad Street
                                                Griffith, IN 46319
                                                (219) 844-8888




                                            3
